Citation Nr: 0934804	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for left breast 
gynecomastia, claimed as a tumor of the left chest area, 
including as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 
1966 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In August 2007 the Veteran appeared before the undersigned 
Veterans Law Judge and offered testimony in support of his 
claim.  In November 2007, the Board remanded the claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

Evidence obtained as a result of the November 2007 remand 
shows that the Veteran reported in October 2001 during VA 
outpatient treatment that he was pursuing disability with the 
Social Security Administration (SSA).  Also, in October 2002 
he stated on VA outpatient treatment that he was disabled on 
SSDI.  The basis for his award was not indicated.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  The file does not reflect that the 
claimant's records underlying the SSA's award have been 
obtained.  Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

The Court of Appeals for Veterans Claims (Court) has held 
that SSA records cannot be unilaterally deemed irrelevant by 
VA because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  In the present case, it is not clear 
whether the Veteran's outstanding SSA records contain 
evidence pertaining to his claims on appeal.  Because there 
is no indication to the contrary, the Board concludes that a 
remand is necessary to obtain any SSA determination and 
records associated with the determination.

On remand, the Veteran should also be afforded a VA 
examination in order to obtain a medical opinion concerning 
his left breast gynecomastia claim.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
any SSA disability benefit determination 
for the Veteran, as well as copies of any 
records on which such determination was 
based.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination of his left 
breast gynecomastia.  Provide the examiner 
with the claims file for review.  All 
necessary special studies or tests are to 
be accomplished. The examiner is to review 
the claims folder.

The examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's left breast disability is 
related to his active service, including 
Agent Orange exposure.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


